Citation Nr: 1725142	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  11-05 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for a skin disorder, to include as due to an undiagnosed illness. 

3.  Entitlement to service connection for arthritis and/or chronic joint pain, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to March 1975 and from September 1990 to April 1991.  He had active service in the Southwest Asia Theater of Operations during the Persian Gulf War. 

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from rating decisions of the VA Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

By decision in September 2015, the Board reopened the claims of entitlement to service connection for an acquired psychiatric disorder, a left eye disability, and a skin disorder.  Service connection was granted for hepatitis C, and discogenic lumbar disease/intervertebral disc displacement with radiculopathy.  These matters are no longer for appellate consideration.  The Board denied entitlement to service connection for Persian Gulf War syndrome and a disability manifested by hair loss.  These matters are no longer for appellate consideration.  The issues of entitlement to service connection for an acquired psychiatric disorder, left eye disability, a skin disorder, arthritis, erectile dysfunction, tinnitus, bilateral hearing loss and urinary incontinence were remanded for further development.

Service connection for tinnitus was established by rating decision in June 2016.  In September 2016, service connection was granted for urinary incontinence, erectile dysfunction, and major depression (an acquired psychiatric disorder), as well as presumptive service connection for treatment purposes of schizophrenia under 38 U.S.C. § 1702.  Entitlement to special monthly compensation based on loss of use of a creative organ was also established.  By rating actions in October 2016 and May 2017, the RO granted service connection for a left eye pterygium and right lower extremity radiculopathy, respectively.  These are full grants of these benefits sought on appeal and they are no longer for appellate consideration.

Following review of the record, the issue of entitlement to service connection for arthritis and/or chronic joint pain, to include as due to an undiagnosed illness, is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The Veteran does not have a ratable hearing loss disability for VA compensation and pension purposes.

2.  The Veteran has a diagnosed skin disorder which was first clinically indicated years after discharge from active duty; there is competent evidence of record that he does not have a skin disorder related to service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303. 4.85 (2016).

2.  A skin disorder, to include as due to an undiagnosed illness, was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1117, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish service connection, there must be evidence of an etiological relationship between a current disability and service.  Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2016).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is defined as doubt that exists because of an approximate balance of positive and negative evidence, which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2016).

1.  Service connection for bilateral hearing loss disability.

At the outset, the Board has carefully reviewed all the evidence in the Veteran's claims file pertaining to his claim of entitlement to service connection for bilateral hearing loss disability.  The Board has an obligation to provide adequate reasons and bases supporting the decision but there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2000).


Pertinent Regulation

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

Factual Background and Legal Analysis

The Veteran asserts that he has hearing loss of service onset for which service connection is warranted.  The Board points out that to be eligible for service connection for hearing loss, VA has established a mechanical standard by which this disability may be objectively demonstrated.  38 C.F.R. § 3.385.  

Review of the record discloses that on service discharge examination in March 1975, the Veteran was shown to have no more than zero decibel loss at the applicable frequencies in both ears, denoting normal hearing.  At the time of demobilization from active service in April 1991, pure tone thresholds in decibels in the right ear were 05/10/15/10/00 and 05/05/20/15/15 in the left ear at the 500/1000/2000/3000/4000 Hertz frequencies.  Pursuant to the filing of his claim, the appellant was afforded a VA audiology examination in December 2015.  On audiometric evaluation, pure tone thresholds in decibels were 20/15/15/20/20  and 10/20/25/25/20 at 500/1000/2000/3000/4000 Hertz frequencies in the right and left ears, respectively.  Speech recognition scores were 96 percent for the right ear and 100 percent in the left ear.  As such, the most recent clinical findings do not demonstrate that the Veteran has an auditory threshold of 40 decibels or greater at any applicable frequency in either ear, or auditory thresholds of 26 decibels or greater in at least three of the applicable frequencies in either ear, or a speech recognition score using the Maryland CNC Test or less than 94 percent to establish a basis for service connection.  Although the examiner diagnosed mild hearing loss for the right ear at 8000 Hertz, and moderately to moderately severe hearing loss in the left ear at 6000 to 8000 Hertz, current right and left ear pure tone thresholds do not conform to the VA criteria to establish service connection for hearing loss disability.  Despite military duties and circumstances for which noise exposure may be conceded, the post service record is not indicative of a hearing disability by VA standards or regulation for which service connection may be conceded.  For the reasons discussed above, service connection for bilateral hearing loss disability is not warranted at this time.  The preponderance of the evidence is against the claim and service connection is denied.  See 38 U.S.C.A. § 5107(b) (b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

2.  Service connection for a skin disorder, to include as due to an undiagnosed illness.

Factual Background

The Veteran asserts that he has had chronic skin infections since his service in the Persian Gulf War Zone for which service connection should be granted.  

The Veteran's service treatment records during his first term of active duty between 1973 and 1975 do not refer to complaints or findings of a skin disorder.  National Guard records dated in July 1985 show that he was seen for papules and a reddish area around the buttock and upper thigh diagnosed as chigger bite infection.  On examination in April 1991 for discharge from the second period of active duty, the Veteran indicated that he had a rash, skin infection or sores.  

VA outpatient records reflects that he was treated for various conditions in  November 1994 and tinea pedis was recorded.  The Veteran was afforded a Persian Gulf War Protocol examination in December 1996.  No complaints pertaining to the skin were voiced.  No skin symptoms were noted.  

The Veteran underwent a VA examination of the skin in January 1998 and complained of generalized vesicles all over his body since his return from the Persian Gulf, as well as right hand scaliness since that time.  He reported constant daily itching over his body and feet and said that he used a hand cream with some improvement.  Examination disclosed scaliness in the toe webs, early dystrophic changes in several toenails, and multiple purpuric papules with nodules on the trunk.  Following examination, tinea pedis, tinea manuum, hemangioma and neurodermatitis were diagnosed.  VA outpatient records in June 2001, December 2001 and October 2002 were negative for skin symptoms.  On VA general medical examination in December 2003, the Veteran was observed to have hypopigmented skin over the upper back and medial aspect of both thighs.  In January 2003, he referred to a skin lesion on his back and crural area with itching.  Examination disclosed pinkish lesions on the back for which an assessment of tinea versicolor was provided.  No skin lesion or dryness was observed in October 2009.  No inflammatory skin condition was noted on VA examination in May 2012 for a scar not pertinent to this appeal.

The Veteran underwent a VA examination in September 2016 where he reported that that he had had an erythematous itching rash on the extremities and back for the past several years.  He stated that the rash worsened with sun exposure and that he followed up at the VA clinic and used a topical cream with fair results.  Following examination, a diagnosis of seborrheic dermatitis was rendered..  The examiner stated that no skin lesions were observed on current examination and that the Veteran did not have any other specific skin condition.  The examiner opined that the current skin disorder was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The rationale for this opinion noted that service treatment records were silent for any claimed skin condition during active military service and that the Veteran was not treated for the current claim skin problem for over a decade after his military service.

VA outpatient records dated between 2013 and 2017 reflect only a diagnosis of seborrheic dermatitis on the Veteran's problem list without evidence of complaint or treatment during that time period.

Legal Analysis

At the outset, the Board points out that the Veteran has had known clinical skin diagnoses over the years that have included tinea pedis, tinea manuum, hemangioma, neurodermatitis and tinea versicolor, etc.  He currently carries a diagnosis of seborrheic dermatitis which has been found to be the only skin disorder currently demonstrated.  As such, the diagnosed skin disorders may not be considered undiagnosed or medically unexplained chronic multi-symptom illnesses pursuant to 38 C.F.R. § 3.317 (a)(2)(i) for Persian Gulf War disability purposes.  As such, this theory of entitlement is unavailing as a basis to establish service connection for a skin disorder and a discussion of such is unnecessary.  See VAOPGCPREC 8-98.

The Board has carefully reviewed the record but finds that service connection for current skin pathology as directly related to service is not warranted. 

Service treatment records from both periods of the Veteran's service are silent for skin complaints.  Although National Guard records dated in July 1985 refer to papules and a reddish area around the buttock, this was attributed to an insect bite infection that is not shown to have developed into a chronic disorder as no continuity of symptomatology is demonstrated.  See 38 C.F.R. § 3.303.  The next evidence of any skin involvement is shown in November 1994 when the Veteran was diagnosed as having tinea pedis.  However, that skin disorder, as well as those diagnosed on VA examination in 1998 and thereafter, is indicated more than three years or more after discharge from his second tour of active service in April 1991.  The passage of years between discharge from active service and the medical documentation of a claimed disability is one factor that weighs against a claim for service connection.  Maxson v. West, 12 Vet.App. 453 (1999).  Moreover, no physician of record has related any skin disorder to the appellant's active duty service, to include the VA examiner in 2016 who specifically determined that seborrheic dermatitis was the Veteran's only current skin diagnosis and that it was not related to service for reasons outlined above.  

The Veteran, as layperson, is competent to report what he perceives through the senses (See Layno v. Brown, 6 Vet.App. 465 (1994)) and his assertions may serve to support a claim by reporting lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372 (2007).  However, the lack of evidence showing any treatment for skin complaints during active duty, the onset of symptoms of current skin disability many years after discharge from active duty, and a competent negative clinical opinion clearly militate against a finding that a current skin disorder is related to service.  Therefore, the preponderance of the evidence is against the claim and service connection for a skin disorder, currently characterized as seborrheic dermatitis, must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 54-56 (1990).  Thus, the benefit of the doubt is inapplicable in this case.


ORDER

Service connection for bilateral hearing loss disability is denied.

Service connection for a skin disorder, to include as due to an undiagnosed illness, is denied.

REMAND

The Board finds that further development is warranted with respect to the Veteran's claim of entitlement to service connection for arthritis and/or chronic joint pain, to include as due to an undiagnosed illness.

The Veteran asserts that he had had chronic joint pain since discharge from service in 1991 that he attributes to an undiagnosed illness.  For Persian Gulf War veterans like the appellant, service connection may be granted for objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms, to include, but not limited to, fatigue; muscle or joint pain; neurologic signs or for Persian Gulf War veterans like the appellant service connection may be granted for objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms, to include, but not limited to, fatigue; muscle or joint pain; neurologic signs or symptoms; neuropsychological signs or symptoms; signs or symptoms involving the respiratory system; or sleep disturbances.  The chronic disability must have become manifest either during active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317(a)(b) (2016).

In this regard, the Board observes that on examination in April 1991 for discharge from the second period of active duty, the Veteran stated that he had or had had swollen or painful joints.  The post service record reflects that the Veteran has had various joint complaints over the years, to include in VA outpatient clinical data and a Gulf War Protocol examination in December 1996 where he complained of a painful left shoulder with no associated trauma.  No musculoskeletal abnormalities were found.  

The Board notes that when afforded VA examinations and an addendum between 2015 and 2016, the clinical findings appear to be somewhat inconsistent and some discrepancies are shown.  In this regard, on VA examination in December 2015, the Veteran complained of knee stiffness and hand pain.  The examiner stated that the Veteran had no positive physical or X-ray findings and that no current diagnosis was associated with the claimed joint pain or osteoarthritis in the hands and knees.  Following examination, a negative opinion was rendered based on rationale that there was no evidence of any osteoarthritis of the hands, knees, or wrists joints in service, and that there was no correlation with any fibromyalgia or Persian Gulf conditions.  The examiner did not explain why the Veteran's complaints could not be considered an undiagnosed condition in accordance with 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

In a May 2016 addendum, the same VA examiner further stated that the Veteran did not have any degenerative joint disease during service or thereafter, did not have any fibromyalgia conditions or unexplained muscle conditions related to the Gulf War.  This was reportedly based on medical records that did not show any evidence of any unexplained medical conditions affecting any joints or systems in his body.  It was added that there was no evidence of degenerative joint disease even years after service and that a condition diagnosed in 1998 was either an incorrect diagnosis or that it went away.  The condition indicated in 1998 was not specified.  

When examined by VA in September 2016, another VA examiner stated that joint pain, specifically the Veteran's complaints of bilateral knee, hip and wrist pain, were less likely than not related to service.  In this regard, it was noted that available service treatment records were silent for any complaints of this nature and that there was only a single entry pertaining to right wrist injury in March 1973.  It was found that that was no evidence of any nonspecific joint pain, that current bilateral hip degenerative arthritis was due to the normal aging process, and that current patellofemoral pain syndrome and bilateral wrist tendinitis were diagnosed several years after service.  It was reported that no undiagnosed disability was identified on current examination.  

The Board would point out, however, that as indicated above, the Veteran did complain of swollen or painful joints at the time of discharge from service in April 1991.  Additionally, the latter VA examiner's assessments of bilateral hip degenerative arthritis, patellofemoral pain syndrome and bilateral wrist tendinitis are contradicted by the prior VA examiner who determined that the Veteran had no degenerative changes after service, or that there was an incorrect [unknown] diagnosis].  As such, both examiners appear to be in error when indicating that there are no medical records evidencing any unexplained medical conditions affecting any joints or systems in the Veteran's body.  Moreover, the Board observes that VA outpatient records dated between 2013 and 2017 refer to positive joint pain and/or swelling on several occasions for which no consideration or assessment has been offered.  As such, the Veteran should be afforded another VA examination in this regard.  

The US Court of Appeals for Veterans Claims has held that an examination based on an inaccurate factual premise has no probative value.  See Reonal v. Brown, 5 Vet.App. 458, 460 (1993).  Therefore, it is incumbent upon the Board to find that the 2015 and 2016 clinical reports pertaining to arthritis/joint pain are inadequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2016).  It is well established that once VA provides an examination in a service connection claim, the examination must be adequate.  See Barr v. Nicholson, 21 Vet.App. 303, 312 (2007).  An inadequate examination frustrates judicial review.  Hicks v. Brown, 8 Vet.App. 417, 422 (1995).

Accordingly, this matter is REMANDED for the following actions:

1.  Schedule the Veteran for an examination by a VA physician, preferably one who is a specialist in Gulf War syndrome/undiagnosed illnesses, to determine whether the Veteran has chronic joint pain or a medically unexplained chronic multi-symptom illness, to include its likely etiology or lack thereof.  All indicated tests and studies should be performed and clinical findings must be reported in detail.  Access to VBMS must be made available to the examiner for review prior to examination.  The examiner must be afforded a copy of this remand.  A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented history and assertions. 

After a thorough review of the evidence and physical examination, the examiner should provide an opinion with supporting rationale as to whether it is at least as likely as not (50 percent probability or better)
a) the Veteran has chronic joint that relates back to service,
b) if not, whether it is at least as likely as not any joint pain may be classified as an undiagnosed illness.  The examiner is requested to provide a well-supported opinion and complete rationale for the opinions and conclusions reached.

2.  After taking any further development deemed appropriate, re-adjudicate the remaining issue on appeal.  If the benefit is not granted, provide a supplemental statement of the case and afford the Veteran and his Representative an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


